Citation Nr: 1426132	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  07-28 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to disability evaluation in excess of 10 percent for the Veteran's asthma for the period prior to May 5, 2008.  

3.  Entitlement to disability evaluation in excess of 30 percent for the Veteran's asthma for the period on and after May 5, 2008.  

4.  Entitlement to a compensable disability evaluation for the Veteran's post-operative right Achilles tendon rupture residuals for the period prior to January 28, 2010.  

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's post-operative right Achilles tendon rupture residuals for the period on and after January 28, 2010.  

6.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's post-operative right (major) shoulder dislocation residuals.  
7.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's post-operative left knee effusion.  

8.  Entitlement to a compensable disability evaluation for the Veteran's primary insomnia.  

9.  Entitlement to an initial compensable disability evaluation for the Veteran's hypertension.  

10.  Entitlement to an increased disability evaluation for the Veteran's allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1978 to June 1996; from April 2003 to June 2003; and from September 2004 to November 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Phoenix, Regional Office (RO) which, in pertinent part, granted service connection for asthma; assigned a 10 percent evaluation for that disability; granted service connection for post-operative right Achilles tendon rupture residuals, hypertension, and allergic rhinitis; assigned noncompensable evaluations for those disabilities; effectuated the awards as of November 1, 2006; and denied increased evaluations for the Veteran's post-operative right (major) shoulder dislocation residuals, post-operative left knee infusion, and primary insomnia.  In August 2008, the RO increased the evaluation for the Veteran's asthma from 10 to 30 percent and effectuated the award as of May 5, 2008.  In March 2010, the RO, in pertinent part, increased the evaluation for the Veteran's post-operative right Achilles tendon rupture residuals from noncompensable to 10 percent and effectuated the award as of January 28, 2010.  In January 2012, the RO denied service connection for sleep apnea.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In July 2009, the Veteran submitted a written statement which may be reasonably construed as an informal claim of entitlement to service connection for a liver disorder.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


REMAND

In an October 2013 Appeal to the Board (VA Form 9), the accredited representative indicated that the Veteran wanted a hearing before a Veterans Law Judge sitting at the Regional Office.  The requested hearing before a Veterans Law Judge has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Then provide the Veteran with an appropriate written hearing notice.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

